Title: From Benjamin Franklin to Courtney Melmoth, [on or after 12 May 1778]
From: Franklin, Benjamin
To: Melmoth, Courtney


[On or after May 12, 1778]
It was with greater Inconvenience to myself, than you perhaps imagined that I furnished you with the 38 Guineas before, and now with 12 more, which make the whole 50 Guineas. I have too many Occasions for Money here, and too little to answer them. But I have relied and do rely on your Honour and Punctuality for the speedy Repayment: I wish you and Mrs. Melmoth a good Journey. It shall be a Secret with me as you desire, but I am sorry to understand that it is necessary. I am, Sir, Your most obedient humble Servant
Which I hereby desire you will make into the Hands of Mrs. Margaret Stevenson at Cheam in Surrey, to whom I shall send your Notes.
 
Notation: To Mr. Melmoth
